Name: Commission Regulation (EEC) No 19/84 of 22 December 1983 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: economic conditions;  processed agricultural produce;  cooperation policy
 Date Published: nan

 7 . 1 . 84 Official Journal of the European Communities No L 6 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 19 /84 of 22 December 1983 on the supply of various lots of butteroil as food aid skimmed-milk powder , butter and butteroil as food aid ( 4 ), as amended by Regulation (EEC) No 1886 / 83 ( 5 ); whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1600 / 83 ( 2 ), and in particular Article 6 (7 ) thereof, Having regard to Council Regulation (EEC) No 1992 / 83 of 11 July 1983 laying down the implementing rules for 1983 for Regulation (EEC) No 3331 / 82 concerning food-aid policy and food-aid management ( 3 ), Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain recipient third countries and organizations have requested the supply of the quantity of butteroil set out therein ; Whereas , therefore , supply should be effected in accordance with the rules laid down in Commission Regulation (EEC ) No 1354 / 83 of 17 May 1983 laying down general rules for the mobilization and supply of Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354 / 83 , supply butteroil as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1983 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 163 , 22 . 6 . 1983 , p. 54 . ( 3 ) OJ No L 352 , 14 . 12 . 1982 , p. 1 . ( 4 ) OJ No L 142 , 1 . 6 . 1983 , p. 1 . ( 5 ) OJ No L 187 , 12 . 7 . 1983 , p. 29 . No L 6 / 2 Official Journal of the European Communities 7 . 1 . 84 ANNEX Notice of invitation to tender ( 1 ) Description of the lot A B 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient World Food Programme 3 . Country of destination China 4 . Stage and place of delivery fob 5 . Representative of the recipient ( 2 ) 6 . Total quantity 813 tonnes 520 tonnes 7. Origin of the butteroil Community market 8 . Intervention agency holding the stocks 9 . Specific characteristics ( 4 ) 10 . Packaging ( 5 ) 1 1 . Supplementary markings on the packaging 'CHINA 2647 / ACTION OF THE WORLD FOOD PROGRAMME / FOR FREE DISTRIBUTION / XINGANG' SHANGHAI' 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : l ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 15 . Miscellaneous I 7 . 1 . 84 Official Journal of the European Communities No L 6 / 3 Description of the lot C 1 . Programme 1983 . ( a ) legal basis Council Regulation (EEC) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination j* Republic of Bangladesh 4 . Stage and place of delivery cif Chittagong 5 . Representative of the recipient Ministry of Food Controller of Movement and Storage , Department of Food , 16 Abdul Ghanie Road , Dacca 6 . Total quantity 2 000 tonnes ( 6 ) 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Dutch 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging 'TO BANGLADESH' 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission of tenders , 23 January 1984 14 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 ( b ) closing date for the submis ­ sion of tenders 13 February 1984 1 5 . Miscellaneous  No L 6 / 4 Official Journal of the European Communities 7 . 1 . 84 Description of the lot D 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Indonesia 4 . Stage and place of delivery cif Djakarta 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN INDONESIA / DJAKARTA' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7 . 1 . 84 Official Journal of the European Communities No L 6 / 5 Description of the lot E 1 . Programme 1983 ( a) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Senegal 4 . Stage and place of delivery cif Dakar 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks French 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE AU SÃ NÃ GAL / DAKAR' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  1 4 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 6 / 6 Official Journal of the European Communities 7 . 1 . 84 Description of the lot F 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Tunisia 4 . Stage and place of delivery cif Tunis 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red crescent 10 cm high with the points towards the left and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE EN TUNISIE / TUNIS' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7. 1 . 84 Official Journal of the European Communities No L 6 / 7 Description of the lot G 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Philippines 4. Stage and place of delivery cif Manila 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and: 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN THE PHILIPPINES / MANILA' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 ( 3 ) No L 6 / 8 Official Journal of the European Communities 7 . 1 . 84 Description of the lot H 1 . Programme 1983 (a) legal basis Council Regulation (EEC ) No 1992 / 83 ( b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Rwanda 4 . Stage and place of delivery Free-at-destination  Entrepots de la Croix-Rouge rwandaise Ã Nyamirambo 5 . Representative of the recipient Croix-Rouge rwandaise , boÃ ®te postale 425 , Kigali 6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR DISTRIBUTION GRATUITE AU RWANDA' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period  (b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7 . 1 . 84 Official Journal of the European Communities No L 6 / 9 Description of the lot I 1 . Programme 1983 (a) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination India 4 . Stage and place of delivery cif Madras 5 . Representative of the recipient ( 2 )  6 . Total quantity 50 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks British 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging A red cross 10 x 10 cm and : 'ACTION OF THE LEAGUE OF RED CROSS SOCIETIES / FOR FREE DISTRIBUTION IN INDIA / MADRAS' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the British intervention agency in accordance with Article 15 of Regulation ( EEC ) No 1354 / 83 ( 3 ) No L 6 / 10 Official Journal of the European Communities 7 . 1 . 84 Description of the lot K 1 . Programme 1983 ( a ) legal basis Council Regulation (EEC ) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient LICROSS 3 . Country of destination Mauritania 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient ( 2 )  6 . Total quantity 200 tonnes 7 . Origin of the butteroil To manufacture from intervention butter 8 . Intervention agency holding the Belgian stocks 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the A red crescent 10 cm high with the points towards the left and: packaging 'ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE / POUR LA DISTRIBUTION GRATUITE EN MAURITANIE / NOUAKCHOTT' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission  of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  (b) closing date for the submis-  sion of tenders 15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency with Article 15 of Regulation (EEC ) No 1354 / 83 ( 3 ) 7 . 1 . 84 Official Journal of the European Communities No L 6 / 11 Description of the lot L 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992 / 83 (b ) purpose Commission Decision of 29 July 1983 2 . Recipient "i r Mauritania 3 . Country of destination J 4 . Stage and place of delivery cif Nouakchott 5 . Representative of the recipient Ambassade de la RÃ ©publique Islamique de Mauritanie , Avenue de la Colombie 6 , B-1050 Brussels 6 . Total quantity 900 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the French stocks 9 . Specific characteristics  10 . Packaging five kilograms 11 . Supplementary markings on the 'Ã LA RÃ PUBLIQUE ISLAMIQUE DE MAURITANIE / DISTRIBUTION packaging GRATUITE' 12 . Shipment period Before 10 March 1984 13 . Closing date for the submission 23 January 1984 of tenders 1 4 . In the case of a second invitation to tender pursuant to Article 14 ( 2 ) of Regulation (EEC ) No 1354 / 83 : ( a ) shipment period Before 31 March 1984 (b ) closing date for the submis- 13 February 1984 sion of tenders 15 . Miscellaneous  No L 6 / 12 Official Journal of the European Communities 7 . 1 . 84 Description of the lot M 1 . Programme 1983 (a ) legal basis Council Regulation (EEC) No 1992/ 83 (b) purpose Commission Decision of 29 July 1983 2 . Recipient 3 . Country of destination Burundi 4 . Stage and place of delivery Free-at destination laiterie centrale de Bujumbura (Burundi ) via Mombasa (Kenya ) 5 . Representative of the recipient Directeur de la Laiterie Centrale de Bujumbura , boite postale 979 , Bujumbura (Burundi ) ( Tel . 48 06 ) (Telex cabine publique 81 ) 6 . Total quantity 25 tonnes 7 . Origin of the butteroil To be manufactured from intervention butter 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics  10 . Packaging five kilograms 1 1 . Supplementary markings on the packaging 'AU BURUNDI' 12 . Shipment period Before 29 February 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2 ) of Regulation (EEC) No 1354 / 83 : ( a ) shipment period  ( b ) closing date for the submis ­ sion of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1354 / 83 7 . 1 . 84 Official Journal of the European Communities No L 6 / 13 Notes: ( ! ) This Annex , together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , shall serve as notice of invitation to tender . ( 2 ) See the list published in Official Journal of the European Communities No C 229 of 26 August 1983 , page 2 . ( 3 ) The successful tenderer shall forward to the recipient on the latter's request and in accordance with his instructions the documents necessary for importation of the goods into the country of destination . ( 4 ) Amount of peroxide per kilogram: maximum 0,2 units ( in milliequivalents of oxygen per kilogram). ( 5 ) In new , bunged metal drums , coated inside with food-can varnish or having been subject to a procedure giving equivalent guarantees , of 190 to 200 kilograms ( to be indicated in the tender) net weight , fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey . Their composition must not be such as to be harmful to human health or to cause a change in the colour , taste or odour of their contents . Each drum must be fully leakproof. ( 6 ) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of the warehouses in which the product is stored .